Name: Commission Implementing Decision (EU) 2019/160 of 24 January 2019 providing for a temporary derogation from the conditions required for certified seed provided for in Council Directives 66/401/EEC and 66/402/EEC (notified under document C(2019) 305) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: Europe;  means of agricultural production;  plant product;  marketing;  European Union law
 Date Published: 2019-02-01

 1.2.2019 EN Official Journal of the European Union L 31/75 COMMISSION IMPLEMENTING DECISION (EU) 2019/160 of 24 January 2019 providing for a temporary derogation from the conditions required for certified seed provided for in Council Directives 66/401/EEC and 66/402/EEC (notified under document C(2019) 305) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1) and Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular to Article 17(1) thereof, Whereas: (1) The unusual warm and dry climate in 2018 in Sweden has caused a lack of soil moisture, which damaged and stressed the vegetation leading to lower yields and quality of seed. (2) The supply difficulties in seed were also accelerated by the wet harvesting season of 2017 causing in Sweden the shortage of seed for spring sowing in 2018. (3) Therefore, Sweden has now at its disposal only a limited amount of spring fodder plant seed and spring cereal seed left from the previous season, and will not be able to harvest enough seed to cover the demand in the spring of 2019. (4) Other Member States, also partly facing harvesting problems, have been able to cover the seed needs of Sweden only to a limited degree. (5) In the light of these circumstances, temporary difficulties in the general supply of spring fodder plant seed and spring cereal seed have occurred and are expected to continue in Sweden. These difficulties cannot be overcome otherwise than through permitting, for a specified period and subject to an appropriate maximum quantity, the marketing in the Union of certified spring fodder plant seed and certified spring cereal seed produced in Sweden from the category of certified seed of the second generation. (6) Therefore, the derogation provided for in this Decision should authorise the marketing in the Union of certified spring fodder plant seed and certified spring cereal seed produced in Sweden from the category of certified seed of the second generation, subject to certain conditions and limitations. (7) It appears from the information provided to the Commission by Sweden that, in total, a quantity of 2 525 tonnes for spring fodder plant seed and 18 240 tonnes for spring cereal seed is necessary to resolve these supply difficulties for a period expiring 30 June 2019. (8) The derogation should not prejudice the application of the other conditions for the category of certified seed, second generation, as laid down in Directives 66/401/EEC and 66/402/EEC. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 1. The marketing in the Union of certified seed of spring fodder plant seed and spring cereal seed produced in Sweden from the category of certified seed of the second generation shall be permitted for a period expiring on 30 June 2019 and subject to the conditions referred to in paragraphs 2 to 5. 2. The total quantity of seed authorised for marketing in the Union pursuant to this Decision shall not exceed 2 525 tonnes for spring fodder plant seed and 18 240 tonnes for spring cereal seed. 3. The seed referred to in paragraph 1 shall comply with the requirements laid down in Annex II to Directive 66/401/EEC and Annex II to Directive 66/402/EEC as regards the conditions to be satisfied by the seed of the category certified seed, second generation. 4. Without prejudice to any labelling requirements of Directives 66/401/EEC and 66/402/EEC, the official label shall contain the statement that the seed in question is of a category lower than the category certified seed, second generation. 5. The marketing of the seed referred in paragraph 1 shall be permitted upon application for authorisation for marketing pursuant to this Decision. Article 2 The Member State shall immediately notify the Commission and the other Member States of the quantities in respect of which they have granted authorisation for marketing pursuant to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 24 January 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. (2) OJ 125, 11.7.1966, p. 2309/66.